        Case 1:21-cr-00278-BAH Document 23-1 Filed 05/06/21 Page 1 of 1




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                    May 6, 2021

Eugene Ohm
Assistant Federal Public Defender
Federal Public Defender for the District of Columbia
625 Indiana Avenue NW
Washington, DC 20004
Eugene_Ohn@fd.org


       Re:      United States v. Robert Schornak
                Case No. 21-cr-278

Dear Counsel:

         I write to respond to your April 27, 2021 letter requesting a Bill of Particulars as to
certain charges in the Indictment. The Indictment in this case contains a plain, concise, and
definite statement of the essential facts constituting each charged offense and complies with Rule
7 of the Federal Rules of Criminal Procedure. The complaint and previously produced discovery
provide still further information about the charges brought against your client. To the extent you
seek additional discovery regarding the defendant’s conduct, the government anticipates
providing additional documents and materials in future discovery production(s). Given these
facts, a Bill of Particulars is unwarranted.

       If you have any questions about the status of discovery, or questions about the materials
previously provided, please feel free to contact me.

                                                    Sincerely,


                                                         /s/
                                                    Amanda Fretto
                                                    Assistant United States Attorney
